—In a CPLR article 78 proceeding transferred to this Court by order of the Supreme Court, New York County (Beatrice Shainswit, J.), entered on March 9, 1994, the determination of respondent Commissioner of the State Division of Human Rights, dated November 17, 1993, which, inter alia, awarded the complainant damages for back pay in the amount of $38,639.83 and for mental anguish in the amount of $50,000 and interest on the back pay award from October 16, 1985, upon a finding that petitioner discriminated against him on the basis of his race, is unanimously annulled and the petition is granted to the extent that the award for back pay is reduced to the amount of $22,568.40, the award for mental anguish is reduced to $5,000, and interest on the back pay is awarded from November 17, 1993, and the Commissioner’s determination is otherwise confirmed, without costs.
The record indicates that the Commissioner’s order misstated the date of the complainant’s termination as October 16, 1985 instead of October 16, 1986, the correct date, and consequently the damages awarded for back pay were excessive. There was additional error in awarding interest on back pay from the misstated termination date instead of the date of the Commissioner’s order, as warranted by the circumstances herein (State Div. of Human Rights v Massive Economic Neighborhood Dev., 47 AD2d 187; see also, Child School v New York State Div. of Human Rights, 208 AD2d 478). We also find the award for mental anguish excessive to the extent indicated (see, Child School v New York State Div. of Human Rights, supra; Kelley v *180Analytab Prods., 204 AD2d 113; Matter of Unitel Video v New York State Div. of Human Rights, 147 AD2d 377).
Reargument granted, and, upon reargument, the prior unpublished decision and order of this Court entered on October 31, 1995 is recalled and vacated, and a new decision and order is substituted therefor. Concur — Ellerin, J. P., Rubin, Ross, Nardelli and Williams, JJ.